CPL 380.20 requires a sentencing court to pronounce sentence upon each count of an accusatory instrument for which a verdict of guilty or a plea of guilty has been entered (see Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 380.20). Here, the sentencing minutes show that the County Court failed to pronounce sentence on the five counts of criminal sale of a controlled substance in the third degree to which the defendant pleaded guilty. Accordingly, the sentence must be vacated and the matter remitted to the County Court, Suffolk County for resentencing on all 10 counts of the indictment upon which the defendant was convicted (see People v Battle, 305 AD2d 515 [2003]; People v Sacco, 294 AD2d 452 [2002]; People v Johnson, 259 AD2d 560 [1999]). Skelos, J.E, Florio, Balkin, Belen and Austin, JJ., concur.